847 F.2d 841
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Lawrence STERLING, Jr., Petitioner,v.DEPARTMENT OF DEFENSE, Respondent.
No. 88-3074.
United States Court of Appeals, Federal Circuit.
April 13, 1988.

Before BISSELL, ARCHER and MAYER, Circuit Judges.
PER CURIAM.


1
The final decision of the Merit Systems Protection Board (board), Docket No. SF34438710181, holding that the board does not have jurisdiction to review the denial of petitioner's promotion, is affirmed on the basis of the board's February 4, 1987 decision.